Order filed November 27, 2018




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-18-00829-CV
                                 ____________

                 LOULA P. GATOURA ET AL., Appellants

                                       V.

              NEC CORPORATION OF AMERICA, Appellees


              On Appeal from County Civil Court at Law No. 4
                           Harris County, Texas
                   Trial Court Cause No. 1092072-101

                                  ORDER

      Appellants have not paid the filing fee of $205.00. On October 25, 2018, we
issued an order stating we would dismiss the appeal if appellants did not pay the
filing fee by November 5, 2018. The fee has not been paid. However, appellants
have paid for the clerk’s record, suggesting appellants intend to prosecute this
appeal.
      Accordingly, appellants are ordered to pay the filing fee in the amount of
$205.00 to the clerk of this court by December 7, 2018. See Tex. R. App. P. 5. If
appellants fail to timely pay the filing fee, the appeal will be dismissed.

                                   PER CURIAM




                                           2